DETAILED ACTION
This is the First Action on the Merits for U.S. Patent Application No. 17/567,698, filed 3 January 2022, which is a continuation of U.S. Patent Application No. 17/487,277, filed 28 September 2021, which is a continuation of U.S. Patent Application No. 16/372,237, now U.S. Patent No. 11,165,958, filed 1 April 2019, which is a “bypass” continuation of International Application PCT/KR2017/011143, filed 10 October 2017, which claims priority to Korean Applications KR10-2017-0090612, filed 17 July 2017, KR 10-2016-0129382, filed 6 October 2016, and KR10-2016-0127878, filed 4 October 2016.
Claims 1–10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The obviousness-type double patenting1 rejection is based on a longstanding interpretation of 35 U.S.C. § 101 grounded in public policy so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. §§ 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on obviousness-type double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See M.P.E.P. § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in M.P.E.P. § 2159. See M.P.E.P. § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 C.F.R. 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1–10 are provisionally rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1–10 of copending Applications 17/567,694, 17/567,695, and 17/567,698 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because all applications are directed to the same invention.  Claim 1 of each application is directed to a method comprising the steps of:
A method for decoding a 360-degree image, the method comprising:
receiving a bitstream in which the 360-degree image is encoded, the bitstream including data of an extended 2-dimensional image, the extended 2-dimensional image including a 2-dimensional image and a predetermined extension region, and the 2-dimensional image being from an image with a 3-dimensional projection structure and including one or more faces;
generating a prediction image by referring to syntax information obtained from the received bitstream;
obtaining a decoded image by adding the generated prediction image to a residual image, the residual image being obtained by inverse-quantizing and inverse transforming quantized transform coefficients from the bitstream; and
reconstructing the decoded image into the 360-degree image according to a projection format,
wherein the projection format is selectively determined based on identification information, among a plurality of pre-defined projection formats including an ERP format in which the 360-degree image is projected in a two-dimensional plane or a CMP format in which the 360-degree image is projected in a cube,
wherein a size of the extension region is variably determined based on at least one of first information indicating a width of the extension region or second information indicating a height of the extension region, independently of a size of the two-dimensional image,
wherein the extension region is not included in the image with the 3-dimensional projection structure, [and]
wherein at least one of the identification information, the first information or the second information is obtained from the bitstream.

Claim 9 of each application teaches a corresponding encoding method and claim 10 of each application teaches a non-transitory computer-readable medium storing a bitstream generated by the claim 9 method.  Dependent claims 2–8 of each invention are identical.  The claimed applications differ only in the final indentation or indentations of the independent claims, relating to prediction mode; the differing limitations of each application do not define patentably distinct inventions, but could have been filed originally as dependent claims in a generic application that does not contain a differing final limitation.  The claimed variants of the common invention are as follows:
Application
Limitation
17/567,690
wherein the prediction image is generated by inter prediction.
17/567,694
wherein the prediction image is generated by intra prediction.
17/597,695
wherein the prediction image is generated by selecting one prediction mode among a plurality of prediction modes including intra prediction and inter prediction, and performing prediction based on the selected prediction mode.
17/597,698
wherein the prediction image is generated by selecting one prediction mode among a plurality of prediction modes including intra prediction and inter prediction, and performing prediction based on the selected prediction mode, and
information on the selected prediction mode is obtained from the bitstream.


This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1–10 are provisionally rejected on the ground of obviousness-type double patenting as being unpatentable over claims 1–10 of copending Applications 17/681,069, 17/681,213, 17/681,322, 17/681,372, and 17/681,983 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because these five applications are again directed to the same invention as the ‘690, ‘694, ‘695, and ‘698 applications, the difference being a variation in the method of obtaining quantized transform coefficients that does not affect patentability.  Specifically, the ‘069 and ‘694 applications both disclose the intra prediction variation.  The ‘213 and the ‘695 applications both disclose the variation in which prediction is based on a selected prediction mode.  The ‘322 and the ‘698 applications both disclose the variation in which prediction is based on a prediction mode selected from information obtained from the bitstream. The ‘690 and ‘983 applications both disclose the inter prediction variation.  The ‘372 application is generic.
This is a provisional obviousness-type double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 10 is rejected under 35 U.S.C. § 102(a)(1) based upon a public use or sale or other public availability of the invention.  Claim 10 is directed to a non-transitory computer-readable medium storing a bitstream that is generated by a method for encoding a 360-degree image, encoded by a certain method.  This medium storing non-executable content data as digital ones and zeroes is analogous to a printed book in which audio data comprising speech is stored as words written in the Latin alphabet or another writing system.  As such, under the “Printed Matter” doctrine, the content of the image is not given patentable weight, and the claim is deemed to read “A non-transitory computer-readable medium storing a bitstream that represents an encoded 360-degree image”.  See M.P.E.P. § 2111.05(III), “When the programming performs some function with respect to the computer with which it is associated, a functional relationship will be found. . . . However, where . . . the computer-readable medium merely serves as a support for information or data, no functional relationship exists”.  See also O’Reilly v. Morse, 56 U.S. (15 How.) 62 (1854) (“use of . . . electromagnetism . . . for making or printing intelligible characters, signs, or letters” held to be non-patentable).  Considering this, any non-transitory computer-readable medium storing a 360-degree image in use or on sale before the effective filing date of 4 October 2016 is considered prior art.  It is suggested that claim 10 be amended to be drawn toward a non-transitory medium storing executable instructions for performing the encoding method of claim 9 itself.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2021/0141475 A1
U.S. Patent Application Publication No. 2021/0084281 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David N Werner whose telephone number is (571)272-9662. The examiner can normally be reached M--F 7:30--4:00 Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571.272.7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/David N Werner/Primary Examiner, Art Unit 2487                                                                                                                                                                                                        



    
        
            
    

    
        1 Or strictly speaking, in this case, nonuple patenting.